Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding of the jury that the defendant railroad corporation was guilty of negligence was against the weight of the evidence. All concur, Crouch and Edgeomb, JJ., also voting for reversal on the law on the ground that even though there was a failure by defendant railroad corporation to give warning, it was not, under the circumstances shown by the evidence, a substantial producing cause of the accident, without which the accident would not have happened. In view of the gross negligence of the other defendant, the negligence of the railroad corporation, if any, was so attenuated as to have had no effect. Present — Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ.